Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Status
New claims 29-53 have been added.  Claims 1-4 and 6-21 previously were withdrawn.  Claims 5, 22, and 24 have been canceled.  Claims 1-4, 6-21, 23, and 25-53 are pending, with claims 23 and 25-53 under current examination.

Priority
This application claims priority benefit from U.S. Provisional Patent Application 62/756,903 filed 11/07/2018.  However, certified copy of the priority is not of record. 

Information Disclosure Statement
The Information Disclosure Statement filed 11/9/21 has been considered by the examiner inasmuch as Applicant has submitted into the file wrapper an English translation.

Withdrawn Rejections and Response to Arguments
	The rejection of claims 23-28 under 35 U.S.C.102(a)(1)/35 U.S.C. 103 is withdrawn in view of Applicant’s amendments to the claims.  New grounds of rejection as necessitated by amendment are presented below.
Applicant’s arguments filed 11/9/21 (hereafter, “Remarks”) have been fully considered and are addressed as follows.  On page 12 of Remarks, Applicant notes the change in dosage of nalmefene and addition of dodecyl maltoside.  The examiner agrees with Applicant’s statement that Crystal does not teach these new limitations, and new grounds of rejection as necessitated by amendment are presented below.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 23, and 25-53 are rejected under 35 U.S.C. 103 as being unpatentable over Crystal et al (“Crystal”, US 20160166503 A1, previously cited) in view of Maggio (US 2014/0107145A1, newly cited).
The claims are drawn to a method comprising prophylactically self-administering intranasally a pharmaceutical formulation comprising a nalmefene agent, dodecyl maltoside, and water, as further specified in the claims.
Crystal is directed to nasal drug products and methods of treating opioid overdose or its symptoms (title and abstract).  Crystal teaches that the opioid antagonist may be nalmefene or an equivalent, naloxone which is disclosed in many examples and may further be used to prevent or reverse the effects of opioids by intranasal administration (see paragraph bridging columns 29 and 30; see also column 11, lines 17-35)(“prophylactically” and “wherein the subject has a therapeutically effective plasma concentration of nalmefene prior to exposure to the opioid agonist”) as in claim 23; see also Example 1).  Crystal specifies for nasal delivery that the naloxone hydrochloride (MW 399.9) or equivalent may be within the range of about 2 to 12 or about 2 to 24 mg dosage (see column 14, lines 24-33), a range the same or substantially the same and/or overlapping with the instantly claimed range of 3.0 mg nalmefene (MW 339.43)(see also column 15, lines 29-46).  Crystal’s formulations may comprise additional excipients such as water and sodium chloride (column 19, lines 11-14).
Crystal does not teach dodecyl maltoside.
 Maggio cures this deficiency.  Maggio teaches the state of the art with regard to compositions and methods for drug administration (see abstract, in particular) including intranasal compositions (see [0012]) and those for self-administration (see [0213]).  Maggio further specifies that dodecyl maltoside may desirably be used in combination with an “opioid compound” (see [0056]) including naltrexone or naloxone (see Table XXII) and may be used for aiding dispersal of an active agent in order to provide a good and controlled Tmax (see [0048]) used in an amount of 0.1 to 10% (see [0048]), a range including the instantly recited range.
Both Crystal and Maggio are directed to methods of administering drugs which may comprise naloxone or an equivalent for instance by intranasal administration.  It would have been prima facie obvious to one of ordinary skill in the art at the time the invention was made to add dodecyl maltoside as taught by Maggio to formulations comprising naloxone or an equivalent nalmefene as taught by Crystal, with a reasonable expectation of success.  One would have been motivated to do so to facilitate good dispersal and Tmax distribution of the active agent upon administration such as intranasal administration in accordance with the teachings of Maggio.
Regarding claim 25, Crystal teaches additional inclusion of an isotonicity agent which may be in the amount of between about 0.2 and 1.2 mg (column 19, lines 20-29), a stabilizing agent, an amount of an acid sufficient to achieve a pH of 3.5-5.5, and water (see column 19, lines 15-25).
As to claims 26-28, Crystal describes treatment for people at risk of opioid overdose and bystandards with nasal treatments for preventing, recognizing, and responding to an overdose by engaging emergency medical services, etc. (see column 4, lines 38-60 in particular) and addresses opioid prevention by distributing intranasal spray to potential bystandes (see column 4, lines 27-30).  This disclosure is considered to reasonably suggest to the ordinary artisan aerosolized exposure by one of the modes recited.  Further, it is maintained that as to the incidental exposure in claim 26, and the subjects in claims 27-28 it would have been obvious to treat whomever suffering from the opioid overdose or symptoms thereof in a prophylactic manner per Crystal’s suggestion of preventative treatment.  In addition, the same chemical (or opioid antagonist) given by the same method would necessarily exerts the same drug effect (MPEP 2112.02), and one reasonably would have expected success from doing so based on the aforementioned prior art’s suggestion of preventative treatment.
Further regarding claims 29-31, Crystal specifies a Tmax of the opioid antagonist to be less than 30 minutes, less than 25 minutes, less than 20 minutes, about 20 minutes (column 20, lines 22-31).
Regarding claim 32, Crystal teaches NaCl isotonicity agent (column 19, line 42).
Regarding claim 33, Crystal teaches disodium edetate stabilizing agent (column 19, line 45).
Regarding claim 34, Crystal teaches the additional inclusion of benzalkonium chloride (see column 19, line 44).
Regarding claim 35, Crystal specifics shelf stability as claimed (column 19, lines 59-60).
Further regarding claim 36, Crystal specifies dosage of 100 microliters (column 19, lines 66-67).
As to claims 37-42, the limitations have been addressed above including benzalkonium chloride as an absorption enhancer.  
Regarding claims 45 and 46, Crystal does not specify the time for prophylactic treatment in particular.  However, Crystal’s disclosure considered as a whole specifies Tmax values and treatment intervals such as dosage in five minute intervals as needed (column 3, line 58) as well as mean response time for intranasal treatment upon heroin overdose being around 8 minutes for an analogous active agent (column 6, line 45-55).  Accordingly, in view of Crystal’s disclosure as a whole and the skill of the ordinary artisan, it would have been prima facie obvious to one of ordinary skill in the art at the time of the invention to perform routine optimization procedures as to ascertain the desired prophylaxis dosage time or interval in order to achieve the desired end result of prophylactic treatment (i.e., upon inhalation).  One would have been motivated to do so to facilitate convenient and effective dosage.
As to claims 50 and 51, Crystal defines occupancy and meets the claim at column 20, lines 37-49.
As to claims 52 and 53, Crystal describes a patient being free from respiratory depression for at least 2, 4, and 6 hours following treatment (see Crystal claims 41-43).

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 23 and 25-53 provisionally are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 3, 12, 13, 28, 29, 33-34, 38-42, 66, 81, 102, 123-126, 128, 129, 132, 136, 137, and 139 of copending Application No.  16348031(reference application). Although the claims at issue are not identical, they are not patentably distinct from each other because the copending claims are directed to a method of treating opioid overdose comprising nasal administration of a formulation further defined in the copending product claims and specification as filed.  The copending claims overlap in scope and address all components instantly claimed.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.


Claims 23 and 25-53 provisionally are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 72-86 and 88 of copending Application No. 16461354(reference application). Although the claims at issue are not identical, they are not patentably distinct from each other because copending claims are directed to a method of treating opioid overdose comprising nasal administration of a formulation further defined in the copending product claims and specification as filed.  The copending claims overlap in scope and address all components instantly claimed.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Claims 23 and 25-53 provisionally are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 24 and 67-99 of copending Application No. 16721872(reference application). Although the claims at issue are not identical, they are not patentably distinct from each other because the copending claims are directed to a method of treating opioid overdose comprising nasal administration of a formulation further defined in the copending product claims and specification as filed.  The copending claims overlap in scope and address all components instantly claimed.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Claims 23 and 25-53 provisionally are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 3-6, 8-11, 13, 15, 17, 23, 24, 29, 33-36, and 41 of copending Application No. 17055647 (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other because copending claims are directed to a method of treating opioid overdose comprising nasal administration of a formulation further defined in the copending product claims and specification as filed.  The copending claims overlap in scope and address all components instantly claimed and are particularly noted to also be directed to prophylactic method steps.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.


CONCLUSION
No claim is allowed.	

CONTACT INFORMATION
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AUDREA BUCKLEY whose telephone number is (571)270-1336. The examiner can normally be reached Monday - Thursday 7:00 a.m. - 5:30 p.m..
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Johann Richter can be reached on 5712720646. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/AUDREA B CONIGLIO/Primary Examiner, Art Unit 1617